Case 9:18-cv-00139-RC-KFG Document 14 Filed 12/26/18 Page 1 of 5 PageID #: 94




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                                LUFKIN DIVISION


  OESSE PAUL SKIN ER,and X
  all similarly situated
                          Plaintiffs x

  V.                                     X CIVIL ACTIO No .9 :1B-CV-139

  BRYA COLLIER                           X DEMAND FOR JURY TRIAL
  MATT GROSS
  BILLY LEWIS                            X
  BRUCE JOHNSON
  KEN ETH HUTTO                          X
  JAMES KENT
  BLAKE NORMAN                           X
  JEQUILLE REED
  GEORGE JANSKY.JR
  KRYSTEL HOHENBRI K
  SAMUEL DO INEY
  CORA SI S
  KENNETH RAGLAND
  JUSTIN MCKIGHT
  ALVI PERRY                             x
  JOHN STUBBLEFIELD, and
  TEXAS DEPARTMENT OF CRIMI L            x
  JUSTICE
                          Defendants     X

                                         x


                  PLAINTIFF'S OTION FOR LEAVE TO FILE
                            AN AME DED COMPLAINT

             Plaintiff, Jesse Paul Skinner,pro se, pursunat to Rule 15(a) and

  19(a) Federal Rule of Civil Procedures, requests leave to fils an

  A ended Complaint adding parties.

             1. The Plaintiff in his original com laint did not name

  these defendants to the complaint due to the delay by the Defendants

  in resolving the institutions grievance rocedure.See attached (Step-two

  grievance No.201B1 3333,marked as (Exhibit #1))

  Page 1 .
Case 9:18-cv-00139-RC-KFG Document 14 Filed 12/26/18 Page 2 of 5 PageID #: 95




   aginst Defendants Kenneth Ragland.Lt,3ustin McKight.Sgt,Alvin Perry.Sgt

   and Defendant John Stubblefield.Captain in grievance No. 2018095001.

          . The Plaintiff's complaint in paragraph-section (I) Retaliation,

   reflect the actions of Defendants Kenneth Ragland,Justin McKight,Alvin

   Perry,all sued in their Individual Capacity.

         3. The Plaintiff's complaint in paragraphs-sections (I) and (J)

   Retaliation and Equal Protection Violations reflect the actions of

   Defendant John Stubblefield,sued in his Official Capacity.

         4. The Plaintiff make the Demand Far Jury Trial at this ti e

   in amending the co plaint.

         5. This Honorable Court should grant leave freely to amend a

   co plaint. Foman V. Davis, 371 U.S. 178,182 (1962).




         WHEREFORE, Plaintiff prays that this Honorable Court grant his

   requests to A end his Co plaint to add Defendants and request for

   Jury Demand.



   RESPECTFULLY SUBMITTED.




   2655 rison Rd.#1
    avelady,Texas 75851

                     8 USCA § 1746,
            2 I declare under penalth of purjury that the
   foregoing are true and correct
   Executed on this 17th of Dece




   Page 2 .
           Case 9:18-cv-00139-RC-KFG Document 14 Filed 12/26/18 Page 3 of UG 1 0 2018
                                                                          i (S)
                                                                          5 PageID #: 96
                                              (DRIIlItl L)

                                                                                                      OFFICE USE ONLY
                           Texas Department of Criminal Justice                                 Grievance #?

                                                                                                UGI Reed Date:        1 9 2018
                        STEP 2 OFFENDER                                                         HQ Reed Pa liJN 7 ? 2(116
                                                    GRIEVANCE FORM                              Date Due:

Offender Name: HR-3e33e . S nner TDCJ # 599362

Unit: Eagtham-09 Housing Assignment:
                                                                                                Grievance Code:

                                                                                                Investigator ID#:   rw
Unit where incident occurred: EaathamD9                                                         Exten ion Date:     5 0
 Ap ealing Grievance No. 201 81 43333/Cade 815

         You must attach the completed Step 1 Grievance that ha bee signed by the Warden for your Step 2 appeal to be
        accepted. You may ot appeal to Step 2 with a Step 1 that has been returned unprocessed.

Give reason for appeal (Be Specific). lam dissatisfied with the response at Step 1 because...
 I am dissatisfied with the response of the step one grievance because:

 1 . The Warden filed to file this complaint with the (TDC3-CID) Risk Management

 pretaining to my complaint of unsafe act by the parties mentioned in this

 grievance.



 2. This grievance is not a complaint against the conditions of confinement

 as documented under the grievance Cods R15. This is a (Safety lssue~52fi) and

 a( mericana with Disabilities Act-00 ) claim that all parties failed to mafee

 or provide the appropriate accommodations for indivi uals with lifting, walking,

 standing,banding,performing manual tasks,working,and with respirator

 disabilities on not being able to carry their property to the (Shake-down) area

 resulted in me rs-injuring my left-shoulder and cervical spine area on May 23,

 2 01 a. In iolation of (TDCO-CID) AD.10.20 and ED. 10.61 Safety Policies,and

   2 IJS.C.A. 12102(1),(2) Americans ith Disabilities Act,cruel and unusual

 punishment.



 3 . I am incorporating my step one grievance complaint in to this s ep two

 appeal. In I am requesting that a further inquisition be conducted in to my

 complaint.



 Attachment-S ep One Grievance.


 cc/ins                  ;
1-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED O BACK OF THIS FORM                                            (OVER)
                                                                                                                       Appendix G
Case 9:18-cv-00139-RC-KFG Document 14 Filed 12/26/18 Page 4 of 5 PageID #: 97




   Mr.Jesse P.Skinner
   TDC3# 5q9362/Eastham
   2665 Prison Rri . #1
   L ve1ady,Isxas 75B51


   December 17, 018



   Office of the Cler
   United States District Court
   of Texas Eastern District
   10 North Third Street
   Lufkin,Texas 75901



   RE: Desse P.Skinner V.Bryan Collier.et al Case No . 9 :1B-GDI 39 .
       Plaintiff's Motion To Amend Co plaint:



   Dear Clerk,

      Please find enclosed original and one copy of Plaintiff's
   Motion To Amend Complaint to add Parties and Bequest for
   Jury De and. File all material with the Court for consideration .



   I thank you fo    your ti e and assistance with this matter.
   I await your response. I Remain.




   enclosure/fils
                       Case 9:18-cv-00139-RC-KFG Document 14 Filed 12/26/18 Page 5 of 5 PageID #: 98




Mr.Desse P.Skinner
TDCZJ# 599362/Eastham
2665 Prison Rd.#1
Lovelady,Texas 75B51




                                                           Clerk of the Court
                                                           United States district Court
                                                           E as ter n. .district of Texas
                                                           10 . Not t h Third. Street
                                                           Lufkin,Texas 75 9 01
